DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection unit”, “a specification unit”, and “a registration unit” in claim 1, “an acquisition unit” in claim 3, and “a presentation unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
A review of the specification shows that the following appears to be the corresponding structure described in the specification of the patent publication US 2021/0211549 for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A CPU 301 is constituted by a processor or the like, for example, and controls the operations of the entire MFP 101. A RAM 303 is constituted by a volatile memory or the like, and functions as a work memory for the CPU 301 to execute programs stored in a storage unit 306, for example. The RAM 303 also functions as an image memory for temporarily storing image data. A ROM 304 is constituted by a nonvolatile memory or the like, and stores a boot program, for example (¶ 0038 Figs. 3 and 4).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadano et al. (US 2015/0317108).

Regarding claim 1, Hadano teaches an information processing apparatus for registering devices with a service (client 120 performs processing for registering image forming devices 110 with print service 340; ¶¶ 0057-0061 Figs. 1-3), the apparatus comprising: 
a detection unit configured to detect devices connected to a same network as the information processing apparatus (registration application 351 functions as search device and searches for image forming devices 110a, 110b on same network; ¶¶ 0066-0069 Figs. 7A-7B and Fig. 8 S1001); 

a registration unit configured to perform registration processing for registering at least one device, among the specified devices, with the service (registration applications 351 performs processing for registering image forming devices 110 with print service 340; ¶ 0060 Fig. 3 and ¶¶ 0080-0081).

Regarding claim 2, Hadano teaches the information processing apparatus according to claim 1, wherein the registration processing includes transmitting information to be used in registration with the service to the at least one device (registration application URL; ¶ 0072 Fig. 8 S1004).

Regarding claim 3, Hadano teaches the information processing apparatus according to claim 2, further comprising: an acquisition unit configured to acquire the information to be used in registration with the service from a user (user authentication URL; ¶¶ 0073-0075 Fig. 8 S1005-S1008).

Regarding claim 4, Hadano teaches the information processing apparatus according to claim 1, further comprising: a presentation unit configured to present identification information of the specified devices to the user (screen; ¶ 0085 Fig. 7C), wherein the registration unit performs the registration processing on devices instructed 

Regarding claim 7, Hadano teaches the information processing apparatus according to claim 1, wherein the service is a cloud service (print server group 130; ¶¶ 0058-0059 Fig. 3).

Regarding claim 8, Hadano teaches the information processing apparatus according to claim 1, wherein the information processing apparatus includes an image processing apparatus (printer 110a; ¶¶ 0124-0138 Figs. 25-29).

Regarding claim 9, Hadano teaches the information processing apparatus according to claim 1, wherein the device includes an image processing apparatus (image forming device; ¶¶ 0055-0056 Fig. 2 and ¶ 0061 Fig. 3). 

Claim 10 recites a non-transitory storage medium comprising a computer program including instructions, wherein the instructions, when executed by one or more processors of a computer, cause the processors to (¶ 0055 Fig. 2 and ¶ 0140 Hadano) function similarly to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 10.

Claim 11 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hadano as applied to claims 1 and 4 above, and further in view of Minagawa (US 2014/0226179).

Regarding claim 5, Hadano teaches the information processing apparatus according to claim 4, but does not explicitly teach wherein the specification unit determines whether the detected devices are registered with other services different from the service, and the presentation unit further presents to the user whether the detected devices are registered with other services.
However, Minagawa teaches wherein the specification unit determines whether the detected devices are registered with other services different from the service, and the presentation unit further presents to the user whether the detected devices are registered with other services (printer with printing services; ¶ 0090 Fig. 11B and ¶¶ 0187-0193 Figs. 19A-C).
Hadano and Minagawa are in the same field of endeavor of an information processing apparatus that registers printing services to printers. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Hadano 

Regarding claim 6, Hadano in view of Minagawa teach the information processing apparatus according to claim 5, but Hadano does not explicitly teach wherein the presentation unit further presents identification information of other services with which the detected devices are registered to the user.
However, Minagawa teaches wherein the presentation unit further presents identification information of other services with which the detected devices are registered to the user (printer with printing services; ¶ 0090 Fig. 11B and ¶¶ 0187-0193 Figs. 19A-C).
The motivation applied in claim 5 is incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishihara et al. (US 2013/0321861) teaches a service providing device which provides service registration to a plurality of printers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672